Citation Nr: 1717786	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  10-41 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for eye injury residuals.

2.  Entitlement to service connection for jaw injury residuals. 


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1962 to June 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   


REMAND

The Veteran asserts that his right eye disability and jaw disability resulted from the two motor vehicle accidents he experienced while on active service, which took place in 1962 and 1963.

The Veteran was evaluated for his claimed eye disability in November 2008 and for his jaw disability in August 2008 (with an addendum in October 2008).

The November 2008 right eye examination found that the Veteran's' eye disability (decreased visual field and visual acuity) was likely due to a history of a retinal vessel occlusion in the 1990s and secondary to hypertension.  The examiner noted that he was unable to "determine any visual function due to the automobile accident in 1962 that would have affected vision between the accident and the central vein occlusion in the 1990s without resorting to speculation.  

Here, the Board notes that the Veteran is service-connected for a right eyebrow scar and residuals of a fractured nose, both resulting from the 1963 motor vehicle accident he experienced while in active service. 

The Board finds that clarification of the November 2008 VA examination report is needed.  The Board finds that it is unclear whether it is possible to distinguish the symptoms associated with nonservice-connected hypertension causing the Veteran's right eye disability diagnoses from any symptoms associated with any right-eye disability caused by the 1963 motor vehicle accident.  Furthermore, the examiner opined without explanation that he was unable to provide an opinion without resorting to speculation.  The Court in Jones v. Shinseki held that when an examiner provides a speculative opinion, "the examiner must explain the basis for such an opinion."  23 Vet. App. 382, 391 (2010).  He did not do so, and further clarification is warranted.  38 C.F.R. §§ 4.2 (2016) (requiring reports which do not contain sufficient detail to be returned as inadequate for rating purposes), 19.9 (2016) (remanding matter to the agency of original jurisdiction for clarification of evidence). 

The August 2008 VA jaw examiner opined that the loss of the upper and lower incisors was most likely caused by the 1963 motor vehicle accident.  The examiner further stated that "[t]he myofascial pain and joint problems are most likely caused by or a result of the total loss of his teeth combined with the auto accident.  Not caused entirely by the auto accident."  The October 2008 addendum reported that the Veteran's loss of bone in the posterior maxilla is less likely as not the result of the accident, and was more likely due to extraction of teeth, not as a direct result of the accident.

The Board finds that further clarification is needed to the August 2008 examination (and the October 2008 addendum) as well.  Namely, there appears to be a conflict within the findings of the VA examiner.  First, the examiner stated that the Veteran's jaw problems were mostly likely caused by the total loss of teeth combined with the auto accident.  In the addendum, however, the examiner noted that the loss of bone was likely due to extraction of teeth, and not as a direct result of the accident.    

In light of the lack of clarity regarding whether the claimed impairments were due to the Veteran's active service (and specifically to the 1963 car accident) and may be distinguished from those attributable to nonservice-connected disabilities, the Board finds that a remand for contemporaneous examinations and medical clarifications is needed.
  
Accordingly, the case is REMANDED for the following action:

1. Please request updated VA medical records and associate them with the record.

2. Return the examinations to the previous examiners, if not available, document the record, and then schedule the Veteran for (a) VA examination(s) to determine the etiology of his right eye and jaw disabilities.  The examiner(s) must consider the Veteran's lay statements regarding his symptoms since service.  The examiners must review the claims file and should note that review in the report.  A complete rationale for all opinions offered must be provided.  The examiner(s) should specifically opine as to:

a) Whether the Veteran's current eye disability is at least as likely as not (50 percent or greater probability) related to his active service, or any other service-connected disability.  This must specifically include:
i. a consideration of the Veteran's statements and medical records related to the 1963 in-service motor vehicle accident,
ii.  the reported continuation of those symptoms since active service, as well as
iii.  whether the disability was aggravated by a service-connected disability.

b) Whether the Veteran's jaw disability is at least as likely as not (50 percent or greater probability) related to his active service, or any other service-connected disability.  This must specifically include:
i. a consideration of the Veteran's statements and medical records related to the 1963 in-service motor vehicle accident,
ii.  the reported continuation of those symptoms since active service, as well as
iii.  whether the disability was aggravated by a service-connected disability.


3. Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




